DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of:
(i) a single device: (i-a) a vaginal ring; 
(ii) a single uterine fibroids characteristic: (ii-b) symptomatic uterine fibroids (symptom comprises at least one of: heavy menstrual bleeding, menstrual pain, pelvic pressure, abdominal pressure, pain during intercourse, urinary flow frequency, constipation, menorrhagia, anemia, and dysmenorrhea); and
(iii) a single treatment duration or multiple duration scheme (iii-a) two weeks to six months treatment period without interruption,
claims 1-8 reading thereon, in the reply filed on 3/7/2019 remains acknowledged.
The Examiner previously noted that the symptom election under (ii-b) was construed to select menstrual pain, taught in the Chen reference, discussed below.  
Based on the current amendment to claim 5 removing menstrual pain, the alternative specie of dysmenorrhea is closest to that previously examined.

Response to Arguments
Applicants' arguments, filed 4/8/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 3-4, filed 4/8/2022, with respect to the New Matter rejection have been fully considered and are persuasive, in view of the claim amendment, which now has support in the originally filed specification.  The rejection of claims 1, 5-6 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2005/0197651 A1; 2005; IDS reference), in view of Stöckemann et al. (US 6,043,234; 2000).
Modification of this rejection basis is necessitated by the amendment to claims 1 and 5.
Chen teaches a vaginal drug delivery device that includes a mixture of drug and other components (abstract); applicant elected Mifepristone is an anti-progesterone at the receptor level; it is used widely in clinic for the treatment of uterine myoma (uterine fibroids) [0003].  Mifepristone is an anti-progesterone at the receptor level. According to clinical experiments, Mifepristone can combine with the estrogen and androgen receptors, reducing the available receptors that can be combined with estrogen and androgen in uterine myoma tissue. It is used widely in clinic for the treatment of uterine myoma [0003].  The biological effectiveness is low if it is used orally.  In order to reach certain treatment regimes, the oral dose has to be increased to 10-25 mg/day.  A series of side effects are discussed during a long time to treat uterine myoma [0004]. The vaginal drug delivery device is inserted into the vagina to treat the patient (abstract; administered intravaginally to the female; for a female with uterine fibroid, this corresponds to placement close to a uterine fibroid).  
A preferred embodiment is taught, which discusses preparation of applicant elected vaginal rings (paragraphs 0041-0042):

    PNG
    media_image1.png
    350
    584
    media_image1.png
    Greyscale

Placement of a drug mixture, such as mifepristone mixture, into the tube reads on applicant elected vaginal ring.
The illustrated vaginal ring can be used to treat uterine myoma (fibroid) [0055].
In Application 3 (paragraphs 0061-0062) Mifepristone is mixed with excipients, and then packaged into silicone rubber to form a vaginal ring (paragraphs 0061-0063):

    PNG
    media_image2.png
    348
    575
    media_image2.png
    Greyscale

The vaginal ring of Application 3 contain mifepristone in Applicant elected vaginal ring delivery device containing encapsulated mifepristone in a part of the vaginal ring (see Figure 2 c and description at paragraph 0032).
In Clinical Test I a 47-year old female with irregular menstruations and associated severe pain [Applicant elected menstrual pain as a symptom of uterine fibroids, construed to read on the dysmenorrhea embodiment of amended claim 5] for the previous 2 years was diagnosed with uterine myoma (uterine fibroids); she began to use the vaginal ring of Application 3 on November 13, 2000; her menstruation came back on Mar. 20, 2001, which means that this vaginal ring had been releasing effective amount of drug during the treatment period; she did not have abdominal pain or other discomfort feeling when menstruation came back; the vaginal ring was removed on March 2001 and the uterus and myoma were found to be much smaller at that time (paragraphs 0088-0090).  Similar benefits were found in Clinical Test II, when the vaginal ring of Application 3 was used in another female diagnosed with endometriosis, and uterine myoma, and with severe pain before and after menstruation.  Disappearance of pain occurred after 10 days; menstruation returned at 3 months when the vaginal ring of Application 3 was removed [reading on the time period of claim 6], the ring was replaced after menstruation; at 6 months it was found the myoma disappeared (paragraphs 0091-0092).
The clinical benefits in two women (see also Clinical Test 2, where the woman had uterine myoma, severe abdominal pain before and after menstruation, and used the vaginal ring described in Application 3 from July 2000 to October 2000; i.e., 3 months, before the menstruation came back per [0091]-[0092]) with uterine fibroids, when a mifepristone containing vaginal ring was used demonstrates a therapeutically effective amount of this active agent was present in the Application 3 vaginal rings.
Regarding the limitation of amended claim 1, that the daily dose does not exceed 100 mcg (µg/day), inspection of Figure 4 demonstrates that the maximum μg release is about 1200 μg (1.2 mg), during the first week.  This release (per week) corresponds to about 170 μg/day, which is above the amendment that a daily dose of the active agent does not exceed 100 mcg.  It is noted that at week 12, the week’s release is about 680 mcg, i.e., about 97 mcg/day, below the threshold of amended claim 1.

    PNG
    media_image3.png
    634
    873
    media_image3.png
    Greyscale

The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.
The Examiner reminds Applicant that an appeal of several rejections based on Chen were reviewed by the PTAB in parent Application 14/017,524 (Decision, mailed 1/25/2019). The PTAB found that Figure 4, consistent with the two Clinical Tests reported in Chen, both of which lasted at least 12 weeks, the same time period reported in Figure 4 (p. 7), would be interpreted as a weekly release rate, and agreed with the Examiner that the weekly rate correlates to a maximum average release rate of 170 μg,. 
Applicant is reminded that the PTAB Decision is “Law of the Case”
Per MPEP 706.07(h)(X)(A), the Decision of the Board in parent Application 14/017,524, mailed 1/25/2019, is the “law of the case” and is thus controlling on any subsequent, related application after the Decision.  The instant claims are drawn to similar subject matter, with certain elements controlling with respect to the instant claims:
In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application.
However, 170 mcg is above the maximum now permitted by amended claim 1.  Accordingly, Chen does not anticipate the claimed methods.
The Examiner further notes that Chen teaches prior art mifepristone vaginal rings, that release about 30 mcg on day 1, but the release rate drops off quickly over the first few days (Figure 3), which is not consistent in release.  Nonetheless, the 30 mcg/day may be considered a lower endpoint of a daily dose range, which can be construed together with higher daily release rates of Figure 4, to comprise a range from 30 mcg to 170 mcg, from which it would have been obvious to select intermediate release amounts, rendering obvious amended claim 1 amounts.  
Evaluation of suitable daily release rate of mifepristone would have been informed by Stöckemann. 
Stöckemann also clearly teaches a range of daily mifepristone release rated for treating uterine fibroid in a vaginal ring overlapping with and encompassing the claimed ranges, which render the claimed ranges prima facie obvious:
Stöckemann teaches a product that contains a pharmaceutical agent for treating, inter alia, leiomyomata uteri (uterine fibroid) (abstract).  Competitive progesterone antagonists (antiestagens=AG’s) include RU486 (mifepristone; 11β-[(4-N,N-dimethylamino)-phenyl]-17β-hydroxy-17αpropinyl-4,9(10)-estradien-3-one) (1:15-18).  AG’s can be used for treating leiomyomata uteri (myoma) (1:60-61).  
The dosage of the competitive progesterone antagonist can be in both the ovulation-inhibiting and the nonovulation-inhibiting range of this antagonist (3:8-10). The discussion at column 2:12-55 makes clear that monthly bleeding provides natural protection for the endometrium; and that blocking monthly induction of amenorrhea can occur owing to the so-called “unopposed estrogen effect”.  This can increase the risk of endometrial hyperplasia or the development of an endometrial carcinoma.  The Examiner acknowledges Applicant’s argument that gestagen is dosed either every cycle, or during occasional cycles (see scheme at columns 6-7, bridging scheme), to stimulate amenorrhea.  It is noted that the instant claims use open, “comprising”, construction of transition language, the open language does not exclude unrecited elements such as gestagen.  However, in the interest of compact prosecution, consideration of the extrapolated weekly dosing at week 18 of Chen corresponds to resumption of bleeding.  The skilled artisan would have recognized that, alternative to gestagen, an alternate method to permit monthly bleeding would be to use an amount in the nonovulating-inhibiting daily dose range of mifepristone.  This would be construed as a preferable embodiment, based on the named elevated risks of unopposed estrogen effect.
Regarding administration route, for local use, for example, vaginal rings are among forms that are suitable (5:15-17).
Regarding the dose of RU486, Stöckemann teaches the range 0.01-100 mg (ranging from daily to weekly dose; 5:21-24; claims 3-4, 11). If the administration of the competitive progesterone antagonist that is to be used according to the invention is done by a vaginal ring, these administrations systems must be designed so that the dose of the composition progesterone antagonist that is released by it daily lied in this range 0.01 to 100 mg (minimum 10 mcg to maximum 100 mg daily, a range overlapping with the range of amended claim 1).
Stöckemann establishes the daily release rate of mifepristone from 10 mcg daily up to 100 mg daily.  Stöckemann further teaches doses can be either ovulation-inhibiting or nonovulation inhibiting.  Consider the woman of Chen: The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.
For a suitable dose, according to Stöckemann, the daily dose can be around that at the start of menstruation, for the woman.  In other words, an effective daily release dose can be about the amount the woman was receiving at the time of removal of the vaginal ring.  Inspection of the 12 week release from Fig 4, the daily dose at this time was about 97 mcg/day, within the range of claim 4 (because the average is decreasing, estimates may be made at, say week 18, giving a suitable daily range between week 12 and week 18).  The transition from ovulation inhibiting to nonovulation inhibiting occurs at the daily dose at about 18 weeks.  Linear extrapolation of the Chen Figure 4 release from 12 weeks to 18 weeks corresponds to about 420 mcg at week 18, or about 60 mcg/day at this point.
Reformulating the dose to start with about the week 18 daily release (60 or less, including 50 mcg/day would have been obvious), based on approximately linear decrease in rate until week 18, would have been an obvious alternative dosing, at least as a starting point for optimizing daily release rates, rendering obvious the claimed daily doses of claim 1, as a result of optimization, based on these considerations, and a desire to find optimal dosing, balanced with a desire to minimize side effects of higher levels of mifepristone present locally for weeks to months.  Based on the approximate 3.6% reduction in weekly dosing a reduction from 1200 to 680 mcg /week (43.3% reduction) over 12 weeks corresponds to about 3.6% per week (-43.3% release /12 weeks) demonstrated by the 12 weeks of Figure 4 of Chen, reformulation of the lower amount to achieve an initial 60 mcg/day would have been accompanied by a similar 3.6% weekly reduction, i.e., from 60 to 57.84 to 55.76 to 53.75 to 51.81 to 49.95 (i.e., 50) mcg/day release during weeks 1, 2, 3, 4, 5, 6, respectively.  In this obvious starting release rated, a daily dose of 50 mcg, as claimed would occur during the obvious at least 6 weeks that an initial 60 mcg/day ring is used.  Additionally a 43.3% reduction over 12 weeks is also reasonably predicted, resulting in a decrease from an initial 60 mcg/day to 34 mcg/day at 12 weeks, passing through the claimed daily dose of the claims during this time.  The reformulated vaginal ring would have reasonably given at least 6 weeks of therapeutic dosing, or more (with the length of time obvious as a result of routine optimization to evaluate how long dosing is effective to treat myoma; e.g., 6 weeks or even up to 12-18 weeks would have been obvious to evaluate, resulting in durations within claim 6 range).  Alternately, reducing the initial dosage from 60 mcg/day to 50 mcg/day would assure an initial dose below that which the 
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added).
It is clear that there is no disclosure of criticality, in that prior renditions of the claims presented permitted up to 500 mcg daily mifepristone dose, and a claimed daily release dose from 100-400 mcg. Now the claims require no more than 100 mcg/day, and previously claimed 50-100 mcg/day.  The changes to claimed and disclosed ranges demonstrate that criticality is not established by the open range, “does not exceed 100 mcg”.
Additionally, the claimed mifepristone daily release range of claim 1 overlaps with the Stöckemann range, rendering the claimed range prima facie obvious.  Regarding claim 4, the claimed range lies inside the daily release range taught by Stöckemann, rendering the claimed range prima facie obvious.
See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). …
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
The Examiner notes that the rejection is based on using lower amounts of mifepristone than the example of Figure 4, and the woman described.  A lower dose would have been motivated by the desire to improve upon Chen, by optimization of dose, motivated by finding a workable (lower) dose, resultant in efficacy in treating the uterine fibroid, with a lower level of drug sufficient to achieve the therapeutic objective.  Stöckemann indicates that the dose can be above or below the dose that affects ovulation (menstruation returning in the exemplary woman); a motivation to use daily doses in non-ovulating amounts is associated with reduced risk of the problems identified by Stöckemann.  
Additionally, the obvious embodiments of a vaginal ring having an initial dose of 60 mcg/day with 3.6% reduction/week to an 18 week dose of 34 mcg/day; or alternately, by starting with 50 mcg/day dose vaginal ring, with reduction at 18 week to 28 mcg/day would deliver daily amounts that fall within the range taught by Stöckemann to be effective.
An alternative consideration would have been to use the range of Stöckemann, combined with consideration of Chen dosing that results in bleeding, to give a preferred non-ovulating daily dose range from 10 mcg/day to 60 mcg/day.  It would have been obvious to select the claimed 50 mcg/day from this range, rendering obvious the claimed daily dosing (on at least one of the days during the use of the vaginal ring).  
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  In the instant case, the claimed “a daily dose of” mifepristone “is 50 mcg”, falls within the range that is preferable, from 10 to 60 mcg/day, determined from the combination of Chen and Stöckemann.
Use of lower dosage than that used in clinical trials by Chen would also have been motivated to save cost on the amount of drug used, motivating routine optimization of the daily dose released, resulting in daily doses and duration of treatment periods within the claimed ranges, absent a showing to the contrary.  

Applicant argues:
Examiner has interpreted Figure 4 reported in Chen as a weekly release rate that correlates to a maximum average release rate of 170 pg. Examiner acknowledged that 170 mcg is above the maximum daily dose (100 mcg) per previously submitted claim 1. Accordingly, Examiner determined that Chen no longer anticipates the claimed methods. 
The Examiner further notes that Chen teaches prior art mifepristone vaginal rings, that release about 30 mcg on day 1, but the release rate drops off quickly over the first few days (Figure 3), which is not consistent in release. The Examiner concludes that the 30 mcg/day may be considered a lower dose, which can be construed together with higher daily release rates of Figure 4, to comprise a range from 30 mcg to 170 mcg, from which it would have been obvious to select intermediate release amounts, rendering obvious claims 1 & 4 amounts. 
The Applicant submits that Chen does not teach that such a low dose can be considered efficacious in the treatment of uterine fibroids. In fact, 170 μg is the lowest daily dose allegedly taught by Chen for the treatment of uterine fibroids. 
While Stockemann teaches the dose of mifepristone (RU-486) within the daily range of 0.01-100 mg, it must be used to treat leiomyomata in combination with an effective amount of qestaqen (Emphasis added). Stockemann's Claim 1 states:: "A method of treating endometriosis or leiomyomata uteri, comprising administering to a patient in need of such treatment a pharmaceutical agent comprising, in combination, individual dosage units of an effective amount of a competitive progesterone antagonist and individual dosage units of an effective amount of a gestagen, for sequential, oral administration, wherein the effective amount of each individual dosage unit of the competitive progesterone antagonist is a non-abortion-inducing amount". 
After the evaluation of the daily release rate taught by Chen., Examiner has concluded that the range form 60 to 97 mcg/day (during the time period from 12 weeks to 18 weeks), is construed to be effective for treating uterine fibroids. While our interpretation of noted reference is different, in the interest of the patent prosecution Applicant agrees to revise independent claim 1 accordingly with the daily release equal to 50 mcg/day, as it is noted above. 
Examiner noted that the symptom was construed to select menstrual pain taught in the Chen reference. To further emphasize that Chen no longer anticipates the claimed methods. Applicant agrees to revise dependent claim 5 accordingly. 
Hence, amended independent claim 1 and claims 5-6 dependent from claim 1 should be allowed. 

This is not persuasive.
Regarding the lower 30 mcg/day endpoint of Chen, and this amount argued as not being taught for uterine fibroids, the discussion of Chen establishes the primary problem with the prior art vaginal ring embodiment is the rapid fall off of the daily dosing.  30 mcg at day 1, about 15 mcg on day 2, 10 mcg on day 3 and lower after day 3.  Even if one has to also consider Stöckemann to establish 30 mcg is effective, Stöckemann clearly teaches a therapeutically effective daily dose of mifepristone as low as 10 mcg; thus, the Chen prior mifepristone vaginal ring would be therapeutic for only 3 days, insufficient to substantially impact uterine fibroids.  Even if the 30 mcg/day endpoint of Chen is not construed as being taught by Chen as therapeutically effective for uterine fibroids, it clearly falls within the range taught by Stöckemann as effective, and can be established by considering the teachings of both references.
Regarding the combination with gestagen, the instant claims do not exclude gestagen, but use open, “comprising” construction that permits gestagen in an obvious method.  However, the motivation of the current rejection to use a daily dose of mifepristone of 50 mcg/day is based on the preferable embodiment clearly taught by Stöckemann; namely, to use a non-ovulating daily dose, which mitigates risk of inter alia, cancers.  Analysis of Chen establishes that this occurs at a daily dose about 60 mcg/day.  Thus, the most preferable range from both references in combination is the lower end of the Stöckemann range, from 10-60 mcg/day being released from a vaginal ring.  50 mcg/day is clearly obvious for the alternate reasons set forth in the rejection, including selection of a dose as being prima facie obvious from a preferable range.
In the interest of compact prosecution (envisioning a future amendment to exclude gestagen from the instant claims, based on the argument presented), while gestagen is taught by Stöckemann, it is not taught to be effective to reduce uterine fibroids (which is accomplished by mifepristone).  Gestagen is taught to cause the onset of menstrual bleeding.  When a daily dose of mifepristone that is non-ovulation-inhibiting (3:15-19) is used, impairment of the ovarian cycle is avoided.  In this clearly preferable embodiment, the action of gestagen to initiate bleeding would not be necessary.  Exclusion would provide a benefit of reducing one active agent, with accompanying side effects.  And reduction of cost would also be a benefit of removal of gestagen.
Regarding the amended method now requiring a 50 mcg/day dose of mifepristone.  The rationale to administer a vaginal ring that releases this dose, on at least one day of use is set forth in the current rejection.
Regarding the amendment of claim 5, the symptomatic uterine fibroid pain during menstruation taught by one of the Chen women (the woman had uterine myoma, severe abdominal pain before and after menstruation) alternately applies to dysmenorrhea, which is closest to that specie examined. Thus, the requirement of claim 5 is still met by the reported symptoms of the Chen woman.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611